


Exhibit 10.23

 

FIRST AMENDMENT

TO EMPLOYMENT AGREEMENT

 

This First Amendment to Employment Agreement is dated November      , 2008 and
effective immediately amends the Employment Agreement with an effective date of
November 10, 2005 (hereinafter the “Original Agreement”) by and between Peter R.
Ingram (hereinafter the “Employee”) and Hawaiian Airlines, Inc., a Hawaii
corporation (hereinafter the “Company”).

 

For due consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereby agree and acknowledge that:

 

Paragraph 8., PAYMENTS UPON TERMINATION WITHOUT CAUSE IN EXCHANGE FOR AGREEMENT
TO WAIVE ALL CLAIMS, of the Original Agreement shall be amended in relevant part
to read as follows (the new, added language is underscored for identification
and emphasis):

 

a.             If Company terminates Employee’s at will employment without
Cause, in addition to Accrued Obligations, Employee shall be entitled to the
following payments in exchange for a valid release and waiver of all claims
thorough the Termination Date that Employee may have at that time against
Company or related persons or entities (“Waiver of All Claims”): Company shall
pay to Employee an amount equal to Employee’s Base Salary and medical/dental
premiums for one year plus the prorated value of any Performance Bonus to which
Employee would have  been entitled in the current year (“the Settlement Sum”).
The Settlement Sum shall be paid in a lump sum, less applicable withholdings, on
the Termination Date. Company shall provide all information for continuation of
fringe benefits to the extent required by law.

 

All other terms and conditions of the Original Agreement shall remain in full
force and effect.

 

IN WITNESS HEREOF, the parties hereto have caused this First Amendment to
Employment Agreement to be executed as of the date written above.

 

COMPANY

EMPLOYEE

 

 

 

 

By:

 

/s/ Mark B.Dunkerley

 

By:

 

/s/ Peter R. Ingram

 

Mark B.Dunkerley

 

Peter R. Ingram

 

President & Chief Executive Officer

 

 

Hawaiian Airlines, Inc.

 

 

--------------------------------------------------------------------------------
